Citation Nr: 0935457	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2005, with prior active service totaling two years, 
five months, and 21 days, and he reports having subsequent 
active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, denying the veteran's claim for 
service connection on a direct basis for headaches.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  Notice is taken 
that at such hearing, the Veteran expanded his claim for 
service connection for headaches by reasonably raising the 
issue of service connection for headaches, secondary to 
service-connected disability.  The Court of Appeals for 
Veterans Claims held that separate theories in support of a 
claim for a particular disability are to be adjudicated as 
one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-
51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  However, different law is applicable to a 
claim for secondary service connection (see, e.g., 38 C.F.R. 
§ 3.310) and such issue has not to date been the subject of 
initial development or adjudication by the RO.  However, 
given that the Board herein grants service connection for 
migraine headaches on the basis of direct incurrence in 
service, the need to refer or remand the raised issue of 
secondary service connection is obviated.  

The Board also notes that at the December 2008 Board hearing, 
the Veteran proffered that he would be submitting additional 
documentary evidence with a wavier for its initial 
consideration by the RO and his motion to keep the record 
open for 90 days was granted; however, no additional evidence 
was received within the allotted time or subsequently.  As 
such, the Board herein proceeds to adjudicate the issue on 
appeal, particularly in view of the grant of the benefit 
sought.  


FINDING OF FACT

The Veteran credibly describes the onset of his headaches 
occurring during active service in March 2003; there is 
medical evidence of a diagnosis of a chronic headache 
disorder, eventually diagnosed as migraine headaches, within 
18 months of service; there is a medical opinion linking the 
veteran's recurrent migraine headaches to his period of 
active service.  


CONCLUSION OF LAW

Migraine headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that the 
evidence supports a grant of service connection for migraine 
headaches, the need to discuss VA's efforts to comply with 
the VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

In this instance, the Veteran offers credible and consistent 
testimony, including sworn oral and written accounts, that 
his headaches originated in service in or about March 2003 
and that they became worse after an in-service motor vehicle 
accident in December 2003.  Although service treatment 
records fail to identify evidence of headaches during active 
service, a complaint of headaches was noted in a medical note 
compiled in August 1992, following the veteran's exposure to 
lighting in a thunderstorm.  As well, the Veteran underwent a 
service department examination (after his last period of 
active duty) in December 2005, when he noted that his 
headaches began in March 2003 (during service).  That history 
was reiterated during the course of VA medical treatment, 
beginning in July 2006, and during this latter treatment 
diagnoses of chronic headaches and migraine headaches were 
recorded.  

The Veteran was afforded a VA neurological examination in 
April 2007, which in addition to a physical examination and 
medical history, included a review of the veteran's claims 
folder.  A history of headaches since 2003 was set forth 
without apparent cause, which worsened since onset.  The 
veteran's headaches were noted to occur three times monthly, 
but it was indicated that four days of work had been lost in 
the last week due to headaches.  The veteran's neurological 
examination was normal and no testing was attempted.  The 
only listed diagnosis was recorded as "chronic migraine, 
service connected".  

It is undisputed that the Veteran can attest to factual 
matters of which he had first- hand knowledge, e.g., 
headaches, inclusive of their occurrence, frequency, and 
duration, as it comes to him through his senses.   See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  
The Board has considered the veteran's testimony regarding 
the approximate date of onset of his headaches.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence). 

As noted above, the Veteran has credibly and consistently 
described the onset of his headaches during March 2003, 
during a period of active service, and it is of significant 
importance that this testimony is not contradicted.  The 
record confirms the existence of current disablement 
diagnosed as migraine headaches and competent medical opinion 
adequately links such disability to the veteran's military 
service.  While the opinion as to medical nexus may in fact 
be at least in part based on the veteran's medical history, 
that history is not otherwise contradicted by any other 
evidence on file and it is both credible and consistent.  It 
is also again important to emphasize that a headache disorder 
was diagnosed within a year of the Veteran's separation from 
active service and treatment for a chronic headache disorder, 
eventually diagnosed as migraine syndrome was initiated 
within 18 months of service.  In view of the foregoing, the 
Board finds that the evidence of record supports a grant of 
service connection for migraine headaches as having been 
directly incurred during active service.  









ORDER

Service connection for migraine headaches is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


